Name: Decision No 3/1999 of the EC-EFTA Joint Committee on common transit of 2 December 1999 renewing the ban on the use of the comprehensive guarantee imposed by Decisions No 1/96 and 2/96 of the Joint Committee
 Type: Decision
 Subject Matter: criminal law;  agri-foodstuffs;  European organisations;  tariff policy;  organisation of transport
 Date Published: 2000-01-08

 Avis juridique important|22000D0108(04)Decision No 3/1999 of the EC-EFTA Joint Committee on common transit of 2 December 1999 renewing the ban on the use of the comprehensive guarantee imposed by Decisions No 1/96 and 2/96 of the Joint Committee Official Journal L 005 , 08/01/2000 P. 0078 - 0078DECISION No 3/1999 OF THE EC-EFTA JOINT COMMITTEE ON COMMON TRANSITof 2 December 1999renewing the ban on the use of the comprehensive guarantee imposed by Decisions No 1/96 and 2/96 of the Joint Committee(2000/14/EC)THE EC-EFTA JOINT COMMITTEE ON COMMON TRANSIT,Having regard to the Convention of 20 May 1987 on a common transit procedure(1), and in particular Article 34B of Appendix II thereto(2),Whereas:(1) by virtue of Decisions No 1/96(3) and 2/96(4), as last extended and amended by Decisions No 1/97(5) and 1/98(6), the Joint Committee adopted measures temporarily banning the use of the comprehensive guarantee for the transport of cigarettes falling under HS subheading 2402.20 and certain other sensitive goods, which presented an exceptional risk of fraud;(2) protection of the financial interests at risk in those operations makes it necessary to maintain the measures for a further twelve months pending full application of the new rules on the comprehensive guarantee as part of the reform of the common transit procedure,HAS ADOPTED THIS DECISION:Article 1The provisions of Decisions No 1/96 and 2/96 of the EC-EFTA Joint Committee on common transit shall be renewed for a period of twelve months.Article 2This Decision shall enter into force on 1 January 2000.Done at Lillehammer, 2 December 1999.For the Joint CommitteeThe ChairmanStein DÃRUM(1) OJ L 226, 13.8.1987, p. 2.(2) OJ L 238, 29.8.1997, p. 27.(3) OJ L 226, 7.9.1996, p. 20.(4) OJ L 226, 7.9.1996, p. 22.(5) OJ L 186, 16.7.1997, p. 27.(6) OJ L 325, 3.12.1998, p. 22.